DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
A) Applicant recites “an RX-axis drive unit 42” on page 4 line 18 and line 24.  It appears as if applicant may have intended to recite “an RX-axis drive unit 2”. 

Appropriate correction is required.


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Y-axis drive unit, “RX-axis drive unit” , “RY-axis drive unit”, “X-axis drive unit”, “Z-axis drive unit” and “tool drive unit” recited in in claim 1.

Y-axis drive unit is being structurally interpreted as requiring a ball screw drive [as described on page 4 lines 28-31 of the specification of the instant application], or an equivalents thereof.

	The X-axis drive unit is being structurally interpreted as requiring rack-and-pinion drive [as described on page 4 lines 28-31 of the specification of the instant application], or an equivalents thereof.
	
	The Z-axis drive unit is being structurally interpreted as requiring a ball screw drive [as described on page 4 lines 28-31 of the specification of the instant application], or an equivalents thereof. 

	The tool drive unit is being structurally interpreted as requiring pneumatic or an electric motor for generating a rotary motion  [as described on page 5 lines 25-26 of the specification of the instant application], or an equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        A)  Applicant recites “RX-axis drive unit” and “RY-axis drive unit” in claim 1 which is interpreted as invoking 112(f), as indicated above.  However, a review of the specification does not reveal the corresponding structure associated with the “RX-axis drive unit” or the “ RY-axis drive unit”. The structure associated with the “RX-axis drive unit” and “RY-axis drive unit” is therefore unclear.  
       B)   Applicant recites “mainly” in claim 1 line 3,  “relatively” in claim 1 line 9 and “certain angle” in claim 1 line 20.  The structure applicant is intended to claim as being associated with the recited limitations are unclear and indefinite. 
C)    Applicant recites “on both sides of the bit” in claim 2 line 3. The recited limitations implies that a first and second side of the bit were previously introduced. However, “sides” of the bit, or similar language, was never previously recited.  In addition, the structure associated with the “sides” applicant is intending to refer to is unclear. 
D) 	Applicant recites “the same taper” in claim 3 line 4.  The structure associated with being “the same” is unclear. Specifically, it is unclear whether applicant is referring to a length, angle, thickness, etc. of the taper being the “same”.  
E)    Applicant recites “a hole-making auxiliary cylinder lower bracket” in claim 1 line 27.  It is unclear whether applicant is intending to refer back to the “hole-making auxiliary cylinder lower bracket” recited in claim 1 line 15, or whether applicant is intending to claim a plurality of “hole-making auxiliary cylinder lower bracket”.  It appears as if the recited limitation may lack proper antecedent basis  and applicant may have intended to recite “the hole-making auxiliary cylinder lower bracket”, or similar language. 
F)	Applicant recites “aircraft skin” in claim 1 line 13.  It is unclear whether applicant is intending to refer to “the aircraft skin” recited in claim 1 line 1 or the “skin” recited in claim 1 line 10. It appears as if applicant may have intended to recite “an aircraft skin” in claim 1 line 10. Also, applicant recites “the skin” in claim 1 like 14. It is unclear whether applicant is intending to refer   For the purpose of examination it is interpreted as if applicant intended to recite  “an aircraft skin” in line 10 and “the aircraft skin” on line 14.  
G)   Claims 2-5 are rejected as a result of being dependent on a rejected claim. 

Allowable Subject Matter
8.	Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is an examiner’s statement of reasons for allowance: 
The present invention  is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a system for making a hole in an aircraft skin comprising a posture adjustment part, a normal positioning and locking part, and a hole making execution part, the posture adjustment part having a Y-axis drive unit, an RX-axis drive unit, an RY-axis drive unit, an X-axis drive unit, a Z-axis drive unit, a chassis, a guide rail, and a system travel mechanism; the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NIRVANA DEONAUTH/           Examiner, Art Unit 3726